DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Patent Application No. 16/148,344, filed
October 1, 2018, issued as U.S. Patent No. 10,874,666 on December 29, 2020, which is a continuation of U.S. Patent Application No. 15/243,860, filed August 22, 2016, issued as U.S. Patent No. 10,085,978 on October 2, 2018, which is a continuation of U.S. Patent
Application No. 14/383,460 filed September 5, 2014, issued as U.S. Patent No. 9,421,202 on10 August 23, 2016, which is a National Stage filing under 35 U.S.C. §371 of International
Application No. PCT/US2013/029391 filed March 6, 2013, which application claims priority under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/607,103 filed March 6, 2012. The filing date is March 6, 2012.

Claim Status
Claims 1-21 are pending and under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating brain cancer and osteosarcoma, does not reasonably provide enablement for treating the other types of bone cancers and other cancers encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The references cited in this rejection can be found in the parent case # 15/243,860.
While the specification only discloses working examples for treating brain cancer, the specification does not disclose working examples for any other type of cancer with the administration of TMZ and PAC-1. The state of the art, specifically, Brett Smith, Cancer treatment from the Vet, February 28, 2015 teaches a combination of TMZ and PAC-1 for treating brain cancer in dog, see page, paragraph 12. As such, one would reasonably expect the claimed combination to be effective for treating brain cancer with no undue experimentation. 
As stated in the MPEP 2164.01 (a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are:
	1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims,
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

	In the instant case
The nature of the invention
The nature of the invention is a method of treating cancer and bone cancer comprising administering a therapeutically effective amount of TMZ and a therapeutically effective amount of PAC-1.  
The state of the prior art and the predictability or lack thereof in the art 
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to therapeutic effects of any condition mediated by cell proliferation, whether or not the condition is affected by the instant compounds’ activity would make a difference.
Applicants’ claim is drawn to a method of treating various types of cancer listed in claim 1 and claim 2. The state of the prior art is that cancer therapy remains highly unpredictable. The various types of cancers have different causative agents, involve different cellular mechanisms, and consequently, differ in treatment protocol. Cancer is a disease characterized by a population of cells that grow and divide without respect to normal limits, invade and destroy adjacent tissues, and may spread to distant anatomic sites through a process called metastasis (URL:http://en.wikipedia.orq/wiki/ Cancer>). Most cancers are named for where they start. For example, lung cancer starts in the lung, and breast cancer starts in the breast. Symptoms and treatment depend on the cancer type and how advanced it is (URL: <http://www.nlm.nih.gov/medlineplus/cancer >>) accessed on 03/19/2017.
 It is known that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, that cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al. page 531). Treatment may include surgery, radiation, chemotherapy, immunotherapy, monoclonal antibody therapy, etc. Furthermore, it is known that chemotherapy is most effective against tumors with rapidly dividing cells and that cells of solid tumors divide relatively slowly and chemotherapy is often less effective against them. It is also known in the prior art (Institutional Research Healthcare and Technology, Industry Note, December 8, 2015) teaches that while improvements in the clinical process have been made since the formation of the Working Group, bringing new cancer drugs over the finish line has still proven difficult ever; for example, five of top ten late stage trial failure were in cancer, specifically, sarcoma, melanoma, lymphoma, and lung cancer, see page 3, second para. Moreover, Institutional Research Healthcare and Technology teaches PhRMA’s 2014 Researching Cancer Medicines: Setbacks and Stepping Stones publication brought out a few startling facts as to just how difficult it has been for cancer drug developers with an analysis of just three cancers that have proven elusive for treatment success: melanoma, brain cancer and lung cancer. PhRMA notes that since 1998, there have been 96 drug failures in melanoma and only 7 drug approvals. The statistics for brain and lung cancers aren’t much better: 10 new approved lung cancer drugs against 167 drug failures from 1998 to 2014 and only three new drugs approved for brain cancer out of 75 trial failures. PhRMA defines trial failures as those trials that are discontinued, suspended or had no development reported. For melanoma, where only one drug was approved between 1998 and 2011, recent progress with immunotherapy directed treatments has finally begun to bring hope to late stage metastatic melanoma patients, but still in all, during this timeframe, as difficult as ever, see page 3, last para. Furthermore, Institutional Research Healthcare and Technology teaches while our understanding of the system biology and the “personalized” nature of cancer is continuing to expand, this knowledge is not being translated into the development of successful treatments. In almost every paper on the subject, the leading reasons why most oncology trials fail are that cancer is complex and heterogeneous, preclinical models are not adequately predictive, and the current translational/clinical pathway’s linear and serial approach largely ignores opportunities to be informed at early points in the clinical process. Researchers and clinicians both lay a root cause of failed clinical trials at the feet of the preclinical animal models which underpin virtually all dosage and treatment protocols for human trials; specifically, this lack of translation to human clinical experience is tied to the inability of these models to appropriately predict response in humans, as most preclinical work is performed in rodents specially bred to mimic particular human disease conditions see page 4, last para bridging page 5; first para. Furthermore, PAC-1 is not disclosed in Hergenrother (US2007/0049602 A1) for the treatment of bone cancer. Lastly, these examples show that known treatment of cancer with the exception of osteosarcoma and brain cancer with the combination of PAC-1 and TMZ.  unpredictability in the art and the different treatment protocols for the treatment of all type of cancer. Because "cancer" refers to a class of diseases, it is unlikely that there will ever be a single "treatment for cancer". 	
There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
  
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is minimal.  Based on the in vivo examples and the knowledge of the state of the art, the skilled artisan would have appreciated the combination of TMZ and PAC-1 for the treatment of brain cancer. However, based on the in vivo assay and the state of the art, the skilled artisan would not reasonably extrapolate the combination for treating all types of cancer.
Example 1 provided in the specification demonstrated that synergistic increased survival in animals treated with the combination of TMZ and PAC-1 as compared to animals treated with TMZ and PZC-1 alone.  
 Animal is generally accepted. However, in cancer therapy, animal model is unpredictable and the data provided is insufficient for one of ordinary skill in the art in order to extrapolate to the other cancer recited in the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.
	 Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The breadth of the claims
The breadth of the claims is a method of treating the various types of cancer listed in claims with a combination of TMZ and PAC-1.
The quantity of experimentation needed and the level of the skill in the art
	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases would be benefited from the claimed combination and then determine which amount would be effective of the claimed combination for treating each type of cancer.
 	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compound encompassed in the instant claims, with no assurance of success.
	This rejection can be overcome, for example, by amending the claims to read on the specific cancers that have been indicated as enabled by the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-11 and 15-21 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Hergenrother (US2007/0049602 A1) in view of Harn (US2012/0178803 A1). Both references can be found in parent case # 15/243,860.
Hergenrother teaches a method of treating cancer by administering a procaspase-molecule wherein said molecule is PAC-1 (a procascapse-3 activator). (See prior art claims 1 and 5.) The procascase-3 activity of PAC-1 was measured at a concentration of 40µM. (See paragraph [0109].) Moreover, Hergenrother teaches the procaspase-3 activators are useful for treating variety of cancers including brain cancer. (See Abstract.) Hergenrother et al further teach the procaspase-3 activators can be formulated orally, see [0138] or by injection. (See paragraph [0130].) Brain cancer encompasses meningioma. 
Hergenrother does not teach temozolomide. 
Harn teaches a method of treating brain cancer comprising administering formula (I), e.g. (Z)-bytylidenephthalide and temozolomide, both in an effective amount. (See prior art claims 5-8.) Moreover, Harn teaches synergistic effect of (Z)-bytylidenephthalide and tomozolomide in the amount of ranging from 50 to 600µM. (See example 8.) The prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
It would have been prima facie obvious to a person having ordinary skill in the art at the time of the instant application to combine the teachings of Hergenrother and Harn concurrently or sequentially to arrive at the instantly claimed composition. One would have been motivated to do so because the composition comprising PAC-1 is known for treating brain cancer that contemplates meningioma as taught by Hergenrother and also because Harn teaches using temozolomide as part of a combination therapy can treat brain cancer that contemplates meningioma. According to M.P.E.P. § 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... IT]he idea of combining them flows logically from their having been individually taught in the prior art.'" In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Here, both Harn and Hergenrother teach treating the same form of cancer with agents that can be used in combination therapy. 
With respect to the synergistic limitations claimed. Said limitations simply express the intended outcome of the method step positive recited. Since the claimed method step is obvious over the prior, said intended outcome would naturally flow from the fact that the administration sequentially or concurrently of 50-600 µM TMZ and 40 µM PAC1 are taught by the combination of Hergenrother and Harn. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 6-20 of U.S. Patent No. 9,421,202. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The claims of the US Patent teach a method of inhibiting the growth or proliferation of cancer cells in a cancer selected from the group comprising contacting cancer cells with an effective amount of a composition  comprising (a) a compound of Formula (I) aka TMZ (b) the compound PAC-1 and (c) a pharmaceutically acceptable diluent, excipient, or carrier; wherein the concentration of the compound of Formula I is about 250 µM to about 750 µM and the concentration of PAC-1 is about 5 µM to about 30 µM, see claim 6. The PAC-1 and the formula (I) taught by the US patent claims are the same as those claimed. Moreover, the US patent claims teach a method of inducing apoptosis in a cancer cell comprising contacting the cancer cell with an effective amount of a compound of Formula (I) and an effective amount of the compound PAC-1 wherein apoptosis is thereby induced in the cancer cell, wherein the concentration of the compound of Formula I is about 250 µM to about 750 µM and the concentration of PAC-1 is about 5 µM to about 30 µM, and wherein the cancer is selected from the group consisting of cancer of the brain and cancer of bone, see claim 7. Lastly, the US patent claims teach  A method of treating a cancer in a patient in need thereof comprising administering to a patient, concurrently or sequentially, a therapeutically effective amount of a compound of Formula (I) aka TMZ and an effective amount of the compound PAC-1 wherein the cancer is thereby treated, wherein the concentration of the compound of Formula I is about 250 µM to about 750 µM and the concentration of PAC-1 is about 5 µM to about 30 µM, wherein about means a variation of 20% of the concentration, and wherein the cancer is selected from the group consisting of cancer of the brain and cancer of bone, see claim 15. The PAC-1 and the formula (I) taught by the US patent claims are the same as those claimed. 
Therefore, the US patent claims anticipate the instant claims. 

Claims 1-11 and 15-21 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-7 of U.S. Patent No. 10,085,978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The claims of the U.S. Patent teach a method of treating cancer of the brain comprising administering to a subject in need of therapy for cancer of the brain, concurrently or sequentially, a therapeutically effective amount of a compound of Formula (I) and a therapeutically effective amount of the compound PAC-1, wherein the concentration of the compound of Formula I is about 250 µM to about 750 µM, and the concentration of PAC-1 is about 5 µM to about 30 µM, and apoptosis is induced in cells of the cancer of the brain and the cancer of the brain is thereby treated. (See claim 1.) Both the compound of the formula (I) and the PAC-1 of the U.S. patent are the same as the instant claimed compound formula and PAC-1. Moreover, The U.S. patent claims teach the compound PAC-1 are administered sequentially, wherein the compound of Formula (I) is administered before the compound PAC-1, or the compound of Formula (I) is administered after the compound PAC-1. (See claim 6.) Brain cancer encompasses meningioma. While U.S. patent claims do not teach the brain cancer is meningioma, it would be obvious to use the method of the U.S. patent claims for treating brain cancer that includes meningioma. Synergistic effect would naturally flow from the combination of PAC-1 and TMZ of the U.S. patent claims.


Claims 1-11 and 15-21 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-12 of U.S. Patent No. 10,874,866. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The claims of the U.S. Patent teach a method of treating glioblastoma or meningioma comprising administering concurrently or sequentionally a concentration of TMZ of about 5-30 µM or about 50 mg/kg and a concentration of PAC-1 in the amount of 250-750 µM to a subject. (See claim 1). Moreover, the U.S. patent claims teach oral administration, infusion or injection. (See claim 8.). Furthermore, the U.S. patent claims teach the concentrations of PAC-1 and TMZ is synergistic. (See claim 12.). 
Therefore, the U.S. patent claims anticipate the instant claims. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628